204 Ga. App. 45 (1992)
418 S.E.2d 372
STARGELL
v.
THE STATE.
A92A1208.
Court of Appeals of Georgia.
Decided April 7, 1992.
Reconsideration Denied April 22, 1992.
Elijah Stargell, pro se.
Lewis R. Slaton, District Attorney, Michael J. Bowers, Attorney General, for appellee.
SOGNIER, Chief Judge.
In 1970, judgment was entered in the Superior Court of Fulton County on Elijah Stargell's plea of guilty to nine counts of rape. In January 1992, while incarcerated at the Dodge Correctional Institution in Chester, Dodge County, Georgia, he filed in the Superior Court of Fulton County a pro se motion he denominated a "motion to withdraw guilty plea on federal constitutional grounds." The Fulton County Superior Court denied his motion on the basis that it had no jurisdiction over the case. He appeals that decision to this court.
We affirm. The superior court's jurisdiction to entertain a motion to withdraw the guilty plea ended after the term of court in which the judgment of conviction was rendered. Harden v. State, 177 Ga. App. 531 (339 SE2d 793) (1986). The motion cannot be considered a motion in arrest of judgment since it was not filed within the term the judgment was rendered, OCGA § 17-9-61 (b), nor can it be construed *46 as a petition for habeas corpus because it was filed in the county in which he was convicted rather than against the warden in the county in which he is incarcerated. OCGA § 9-14-43; Lacey v. State, 253 Ga. 711 (324 SE2d 471) (1985).
Judgment affirmed. McMurray, P. J., and Cooper, J., concur.